In two actions inter alia to recover the costs of relocating certain facilities maintained by the plaintiff utility companies beneath the area now known as the Civic Center in Brooklyn, New York, the appeals are from two judgments (one in each action) of the Supreme Court, Kings County, both dated September 8, 1970 and made after a joint nonjury trial, the judgment in the first above-entitled action being in favor of plaintiff therein inter alia for $11,575.38 plus interest, costs and disbursements, and the judgment in the second above-entitled action being in favor of plaintiff therein inter alia for $93,651.59 plus interest, costs and disbursements. Judgments reversed, on the law, with a separate bill of costs against each respondent, and complaints dismissed. The findings of fact below have not been affirmed. It is our opinion that the construction of a public off-street parking facility constitutes the exer*604cise of a governmental police power for the public good and that no compensation is payable to private utility companies, which have been given the privilege of using the area beneath the public streets, for the costs which they have incurred as a result of relocating their facilities from the area (General Municipal Law, § 72-j; L. 1949, ch. 453, § 1; Matter of Consolidated Edison Co. of N. Y. v. Lindsay, 24 N Y 2d 309). Rabin, P. J., Martuscello, Latham and Gulotta, JJ., concur.